EXHIBIT 10F

COGNEX CORPORATION

1998 STOCK INCENTIVE PLAN

Second Amendment

Pursuant to the powers and procedures for amendment of the Cognex Corporation
1998 Stock Incentive Plan (the “1998 Plan”) described in Section 20 of the 1998
Plan, the Board of Directors of Cognex Corporation (the “Company”) hereby amends
the 1998 Plan as follows:

 

  1. Effective as of the date hereof, Section 11 of the 1998 Plan is amended by
deleting the text of Section 11 in its entirety and substituting therefor the
following:

“The right of any optionee to exercise any option granted to him or her shall
not be assignable or transferable by such optionee otherwise than by will or the
laws of descent and distribution, except that (i) an optionee may transfer
options that are not ISOs granted under the Plan to the optionee’s spouse or
children or to a trust for the benefit of the optionee or the optionee’s spouse
or children and (ii) an optionee may transfer options granted under the Plan
pursuant to a divorce decree or other domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended (or the rules thereunder). ISOs shall be exercisable during the lifetime
of such optionee only by him/her. Any option granted under the Plan shall be
null and void and without effect upon the bankruptcy of the optionee to whom the
option is granted, or upon any attempted assignment or transfer, except as
herein provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition,
attachment, trustee process or similar process, whether legal or equitable, upon
such option.”

 

  2. Except as so amended, the 1998 Plan in all other respects is hereby
confirmed.

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this Second
Amendment to the 1998 Plan to be duly executed on this 5th day of May, 2006.

 

COGNEX CORPORATION By:  

/s/Anthony J. Medaglia, Jr.

 

Anthony J. Medaglia, Jr.,

Secretary